EXHIBIT A Pursuant to Rule 13d-1(k) of Regulation 13D-G of the General Rules and Regulations of the Securities and Exchange Commission under the Securities Exchange Act of 1934, as amended, the undersigned agrees that the statement to which this Exhibit is attached is filed on behalf of each of them in the capacities set forth below. Dated:May 29, 2012 WILLIAM AND SUSAN OBERNDORF TRUST, DATED 10/19/98 By: /s/ William E. Oberndorf Name: William E. Oberndorf Title: Co-Trustee OBERNDORF FAMILY PARTNERS By: /s/ William E. Oberndorf Name: William E. Oberndorf Title: General Partner WILLIAM E. OBERNDORF /s/ William E. Oberndorf
